AMENDMENT #1 TO OFFER OF EMPLOYMENT LETTER


This Amendment #1 (“Amendment #1”) to the Offer of Employment Letter by and
between Delta Three Israel, Ltd. (the “Company”) and Ziv Zviel (“Executive”),
dated as of June 18, 2009 (the “Offer of Employment Letter”), is dated May 13,
2010.
 
Recitals:
 
WHEREAS, the Company and Executive entered into the Offer of Employment Letter
and now wish to enter into this Amendment #1 to amend the Offer of Employment
Letter as set forth below;
 
NOW, THEREFORE, in consideration of the foregoing recital and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.           Effective as of May 5, 2010, all references to “Base Salary” in the
Offer of Employment Letter shall be deemed to refer to $11,000 per month.


2.           The sentence “For example, if your Base Salary (as indicated in the
table above) is 36,000 NIS (at an exchange rate of 4 NIS for $1.00) and the car
lease cost is 4,000 NIS per month, your reduced monthly Base Salary will be
32,000 NIS” found on page 2 of the Offer of Employment Letter is hereby deleted
in its entirety and replaced with the following:


“For example, if your Base Salary (as indicated in the table above) is 44,000
NIS (at an exchange rate of 4 NIS for $1.00) and the car lease cost is 4,500 NIS
per month, your reduced monthly Base Salary will be 39,500 NIS.”
 
3.           Except as expressly provided in this Amendment #1, all of the terms
and conditions of the Offer of Employment Letter remain unchanged, and the terms
and conditions of the Offer of Employment Letter remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment #1 as of the
date first set forth above.
 

  DELTA THREE ISRAEL, LTD.          
 
By:
/s/ Effi Baruch       Name: Effi Baruch       Title:   Chief Executive Officer
and President  

 
 
/s/ Ziv Zviel     Ziv Zviel        

 
 
 

--------------------------------------------------------------------------------

 
 